[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           MARCH 23, 2011
                              No. 09-15663                   JOHN LEY
                                                               CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 09-60079-CR-WPD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARK JAMES WILLIAMS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 23, 2011)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Mark James Williams was tried and convicted by a jury for possessing
cocaine with the intent to distribute, and importing it into the United States. The

cocaine was found in Williams’s cabin while he was a passenger on a cruise ship

that was docked at Port Everglades, Florida after returning from three foreign ports

of call including Mexico, Panama and Costa Rica. Before trial, Williams filed a

motion to suppress, arguing that the search and seizure by the Customs and Border

Patrol violated his Fourth Amendment rights because it was not a routine border

search, and that, therefore, reasonable suspicion or probable cause was required to

justify the search. Reviewing the district court’s factual findings for clear error and

in the light most favorable to the government,1 we find de novo that there was

reasonable suspicion for the search of Williams’s cabin.

      Officer Bradley testified that Costa Rica is “a source country” for narcotics

and child exploitation. Williams traveled to Costa Rica alone, using his middle

name, and had previously taken flights and cruises to Costa Rica. Two of

Williams’s prior flights to and from Costa Rica were shortly before he took cruises

there, which Bradley had seen other cruise ship passengers do to arrange drug

deals. Williams had a criminal history, and Bradley learned that when Williams

traveled using his middle name, he was not stopped by Customs. Prior to searching

Williams’s cabin, Bradley had also learned that Williams declined to have his



      1
          See United States v. Tovar-Rico, 61 F.3d 1529, 1534 (11th Cir. 1995).

                                                 2
room cleaned the day he came back onto the ship from Costa Rica. These

circumstances demonstrate that Williams traveled to “a source country for

narcotics and child exploitation” in a manner that drug traffickers had been known

to use, he used the name which would allow him to pass Customs officers without

being questioned about his criminal history, and he declined to have his room

cleaned after returning from a drug source country. We find no error in the district

court’s conclusion that these seemingly innocuous acts nevertheless constituted

reasonable suspicion to an officer trained in investigating the travel patterns of

cruise passengers.

      In any event, 19 U.S.C. § 1581 permits Customs officers “at any time [to] go

on board of any vessel or vehicle at any place in the United States or within the

customs waters . . . and examine, inspect, and search the vessel or vehicle and

every part thereof and any person, trunk, package, or cargo on board.” 19 U.S.C. §

1581(a). Although reasonable suspicion may be required for “highly intrusive

searches of a person’s body such as a strip search or an x-ray examination,” we

have held that the suspicionless search of a crew member’s cabin on a foreign

cargo ship while it was docked on the Miami River was not a violation of the

Fourth Amendment. United States v. Alfaro-Moncada, 607 F.3d 720, 729, 732

(11th Cir. 2010).



                                           3
      Since Williams’s cabin was searched by a Customs officer on a vessel at a

port of entry – a functional equivalent of the border – the officer did not need

reasonable suspicion to conduct the search, and the district court correctly denied

Williams’s motion to suppress.

      AFFIRMED.




                                           4